



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Talledo-Cherre, 2014 ONCA 143

DATE:  20140225

DOCKET: C58089

Hoy A.C.J.O., Pepall and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Katherine Talledo-Cherre

Appellant

Paul Calarco, for the appellant

Chris Dwornikiewicz, for the respondent

Heard and released orally:  February 11, 2014

On appeal from the sentence imposed by Justice C.W. Hourigan
    of the
Superior Court of Justice dated August 16, 2013.

ENDORSEMENT

[1]

The appellant argues that the sentencing judge made two errors in imposing
    an 18-month custodial sentence for her role in a home invasion that, while not
    direct, was integral.

[2]

First, he did not apply the principle established by this court in
R.
    v. Priest
(1996)
, 30 O.R.
    (3d) 538 (Ont. C.A.) namely, that a first sentence of imprisonment should be as
    short as possible and tailored to the individual circumstances of the accused,
    rather than solely for the purposes of general deterrence.

[3]

Second, the sentencing judge determined the appropriate sentence on the
    basis that the appellant had the ability to rehabilitate herself when she had
    in fact already rehabilitated herself by the time she was sentenced.

[4]

In our view, there is no basis for this court to interfere with the
    sentence imposed by the sentencing judge.  He specifically and carefully
    considered the individual circumstances of the appellant and the fact that she
    was a first offender.  Because of those factors, he imposed a shorter sentence
    than he otherwise would have.  Nor, in our view, did the sentencing judge fail
    to appreciate the commendable steps taken by the appellant in her
    rehabilitation and which, according to the fresh evidence, the appellant continues
    to take.  He accepted that the appellant was unlikely to re-offend.

[5]

Leave to appeal sentence is accordingly granted, but the appeal is
    dismissed.

Alexandra
    Hoy A.C.J.O.

S.E. Pepall J.A.

G. Pardu J.A.



